*214On Petition to Reheab.
The petition to rehear insists that “ there was no expert testimony causally connecting plaintiff’s hernia— if any, with the accident; and these questions should not have gone to the jury; that, therefore, this Court is in error in holding as a matter of law that there was any evidence to support a verdict based on plaintiff’s hernia, contrary to the positive expert testimony (of petitioner’s witnesses) that Jackson’s hernia, if any, could not have resulted from the collision as described by him”.
Petitioners cite National Life & Accident Insurance Co. v. Follett, 168 Tenn. 647, 80 S. W. 2d 92, 95, and the unreported case of Brooks Sand and Gravel Co. v. Alfred Bond,1 Tenn. Sup., support' of their insistence that our holding in this case should have been to the effect that only expert evidence could be looked to for the purpose of ascertaining whether the hernia, if any, was caused by the train wreck.
In National Life & Accident Insurance Co. v. Follett, supra, Follett died within a few hours after he came into his home suffering great pain and told his wife that he had fallen. An autopsy was performed, and three doctors testified that his death was due to a diseased condition of his organs. Two others, in response to an hypothetical question,, gave it as their opinion that the alleged fall was the cause of his death. If his death was the result of a fall, then under his accident policy the insurance company was liable. Otherwise, if his death resulted from diseased organs. In that case, the Court rejected two insistences not at issue in the instant case. It held that the statement of Follett to his wife that he *215had fallen was competent as a part of the res gestae. Petitioner concedes in the instant case, as we understand the record, that Jackson did receive a blow as a result of the train collision. At any rate, all the proof is that he did. In that case it was further held proper to admit expert testimony in response to an hypothetical question that Follett’s death was due to the fall. This Court, speaking through Chief Justice GreeN, made this observation directly appropriate here: “Follet't’s vigor and activity prior to this accident, his death so soon thereafter, and the testimony of Dr. Kincaid and of Dr. Stern, all this was quite sufficient to take the case to the jury.”
Keeping «in mind the quotation above, we' note the statement in the petition to rehear that Dr. Cox and Dr. Robertson testified that they “ could not tell whether the hernia was of recent or iong duration; plaintiff could have had it for ten years and not have known it”. The uncontradicted evidence is that one month prior to the collision Dr. Scales made a very thorough examination of Mr. Jackson in connection with the latter’s application for insurance. He found no hernia. One month after the collision, this same doctor again examined Jackson and did find a hernia. We think that in view of this expert testimony, there is quite substantial evidence that the hernia of Mr. Jackson was of origin quite recent to its discovery by this expert. That discovery was shortly after the collision in which Jackson was injured.
Further, the undisputed evidence is that continuously up to the time of the collision, Mr. Jackson was in perfect health, a person of vigor and activity. He was an afflicted, disabled and suffering man continuously thereafter.
*216Jackson’s testimony, and it is strongly corroborated by other circumstances, is that when the train collision occurred be was thrown violently against articles in the car and on the floor and received a severe blow upon his stomach. He thereupon immediately began for the first time to undergo a severe stomach suffering from which, in fact, he never did recover, and following which he eagerly sought physicians and a hospital to relieve that suffering.
Jackson testified (and we must accept as true his testimony upon the issue here) that there was upon his stomach physical evidence of the receipt of the blow which he received in that collision. It is true that one of the experts, called as a witness by petitioner, testified that he observed no evidence of a blow upon his stomach. Another, likewise called as a witness by petitioner, testified that he did find some evidence of a blow upon Jackson’s stomach. They both give it as their opinion that the objective evidence which Dr. Nelson observed was insufficient to bring about a hernia, nothwithstanding the fact that after this collision he did have one, according to three experts; but did not have á hernia when carefully examined a month before the collision by one of these three, in so far as that one could discover. It seems to be conceded that a blow in the stomach can cause a hernia, and one of the doctors says that the “usual cause of a hernia” is “some sudden wrench or traumatism . . . a sudden wrench will sometimes tear those muscles”.
Notwithstanding the contrary emphatic assertion of petitioner’s counsel, we are entirely unable to escape the conclusion that all the evidence detailed in the paragraphs above is substantial evidence that the hernia was *217due to the blow received in the train collision. Further, in the light of these rather convincing undisputed physical facts and results, we must keep in mind that: ‘ ‘ The opinion of an expert may be reduced to mere conjecture by proof of physical facts completely inconsistent therewith”. Standard Oil Co. of Louisiana v. Roach, 19 Tenn. App., 661, 675, 94 S. W. 2d 63, 69.
In a case where there is evidence of the character appearing in the record of this case the true rule, we think, is stated by this Court in Tibbs v. Equitable Life Assur. Soc., 179 Tenn. 594, 599, 168 S. W. 2d 779, 781, viz.: “When the case concerns a. highly specialized branch of medical science, with respect to which a layman could have no knowledge (as to the length of the prior existence of an ulcer which had ruptured), the court must depend upon expert testimony; and, in such case, in the absence of substantial evidence to the contrary, it is improper to submit the issue to the jury.” (The emphasis is ours.)
The rule as re-stated in that case seems to be the rule generally. It is expressed in 20 American Jurisprudence, pages 731-732 thus: “Opinions of medical experts as to the cause of . . . personal injuries . . . based on personal observation and examination ... go to (the jury) to be weighed along with the other evidence in passing on the question of causation”. (Emphasis is ours.) From that which we have hereinabove said, it is clear to our minds that there is, in addition to the opinion of the medical experts testifying for the petitioner, “substantial evidence” contrary to their opinion. So, the trial judge was correct in submitting the issue to the jury.
Referring now to the unreported Sullivan County law case of Brooks Sand and Gravel Co., Inc. v. Alfred Bond, *218upon which petitioner relies, a copy of which opinion is for our convenience attached to the petition to rehear, we find the facts of that case to be that plaintiff, who was in defendant’s employ in the manufacture of ready mixed concrete, after several years of such work, became ill to the extent that he was forced to cease work. It developed that he had tuberculosis. It was his contention that this was caused from dust which he said filled the room in which he worked. The suit was predicated upon the allegation that his condition was brought about by the fact that his employer had failed to comply with certain sections of the factory inspection act. This Court in disposing of the case made this statement: “As we understood plaintiff’s counsel on the argument, he appeared to concede that plaintiff had symptoms of tuberculosis prior to his exposure to this dust or at least prior to the development of any bad effect from such exposure.”
In the instant case, as we have seen, there is positive testimony to the effect that a thorough examination by an expert very shortly prior to the train collision failed to disclose that respondent had a hernia. To the contrary, he was then in perfect health. An examination by the same expert very shortly after the blow disclosed a hernia. A usual cause of a hernia is a blow or wrench, so one expert in this record testifies. To that important extent, the case cited is wholly at variance with the instant case.
Further, in the case cited, there was no evidence whatever, physical or circumstantial, to the effect that dust had caused the turberculosis. To the contrary, the un-contradicted testimony of several experts was that the x-ray pictures “found nothing . '. .to indicate the *219effects of dust”. It further was an undisputed fact that tubercular germs are in the lungs of many people and that “it is impossible to tell when these germs become active”. We think the facts of that case make it entirely inapplicable to the above stated rule which controls here in view of the evidence here.
The petition to rehear is denied.
All concur.

 Not designated for Publication.